UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 27, 2011 CIGNA Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-08323 (Commission File Number) 06-1059331 (IRS Employer Identification No.) 900 Cottage Grove Road Bloomfield, Connecticut 06002 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (860) 226-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE CIGNA Corporation hereby amends its Current Report on Form 8-K filed on May 2, 2011 (the original Form 8-K), in which CIGNA reported voting results for its 2011 Annual Meeting of Shareholders.The sole purpose of this Amendment is to disclose CIGNA's decision regarding how often it will conduct shareholder advisory votes on executive compensation.No other changes have been made to the original Form 8-K. Item5.07. Submission of Matters to a Vote of Security Holders. On April 27, 2011, CIGNA shareholders conducted a non-binding advisory vote on the frequency of future advisory votes on executive compensation.Shareholders recommended that CIGNA hold an annual advisory vote on executive compensation.In light of and consistent with the vote of CIGNA shareholders, the Board of Directors determined that CIGNA will hold future advisory votes on executive compensation on an annual basis until the next required vote on the frequency of shareholder votes for this purpose (which will occur no later than 2017). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIGNA CORPORATION Date: August 17, 2011 By: /s/ Nicole S. Jones Nicole S. Jones Executive Vice President and General Counsel
